     Case 3:15-cr-00047-HDM-WGC Document 50 Filed 12/08/20 Page 1 of 8


 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4
                                DISTRICT OF NEVADA
 5

 6    UNITED STATES OF AMERICA,                Case No. 3:15-cr-00047-HDM-WGC
 7                            Plaintiff,
           v.                                              ORDER
 8
      BRETT ALAN MILLER,
 9
                              Defendant.
10

11         Defendant Brett Alan Miller has filed a motion to vacate, set

12    aside, or correct sentence pursuant to 28 U.S.C. § 2255 (ECF No.

13    38). The government has opposed (ECF No. 40), and Miller has

14    replied (ECF No. 41).

15         In May 2015, Miller was charged with three counts of felon in

16    possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

17    (ECF No. 10). Pursuant to an agreement, Miller pled guilty to one

18    count of felon in possession. (ECF Nos. 26 & 28). He was sentenced

19    to a term of 77 months, followed by three years of supervised

20    release. (ECF No. 34).

21         Section   922(g)   prohibits    the    possession   of   firearms   by

22    several categories of persons, including any person who has been

23    convicted in any court of a crime punishable by a term of more

24    than one year in prison. 18 U.S.C. § 922(g)(1). At the time of his

25    conviction, Miller had two prior felonies, including a 2010 federal

26    bank robbery charge that resulted in a 46-month sentence. Miller

27    was in fact on supervised release for the 2010 conviction when he

28    committed the instant offense. See Case No. 3:10-cr-00038-HDM.


                                           1
     Case 3:15-cr-00047-HDM-WGC Document 50 Filed 12/08/20 Page 2 of 8


 1         When Miller was charged and entered his plea in this case,

 2    the government was not required to prove that he knew he was a

 3    felon. United States v. Enslin, 327 F.3d 788, 798 (9th Cir. 2003).

 4    But in 2019, the U.S. Supreme Court concluded that a defendant may

 5    be convicted under § 922(g) only if the government proves that the

 6    defendant “knew he belonged to the relevant category of persons

 7    barred from possessing a firearm.” Rehaif v. United States, 139 S.

 8    Ct. 2191, 2200 (2019). On the basis of Rehaif and the government’s

 9    failure to charge or prove his knowledge of status, Miller now

10    moves to vacate his conviction.

11         Pursuant to 28 U.S.C. § 2255, a federal inmate may move to

12    vacate, set aside, or correct his sentence if: (1) the sentence

13    was imposed in violation of the Constitution or laws of the United

14    States; (2) the court was without jurisdiction to impose the

15    sentence; (3) the sentence was in excess of the maximum authorized

16    by law; or (4) the sentence is otherwise subject to collateral

17    attack. Id. § 2255(a).

18         Miller alleges that the omission of the Rehaif element from

19    the indictment and plea colloquy violated his Fifth Amendment

20    rights guaranteeing that a grand jury find probable cause to

21    support all the necessary elements of the crime and his Sixth

22    Amendment rights to notice of the charges and effective assistance

23    of counsel. He also alleges that the defective indictment deprived

24    the court of jurisdiction and that his plea was not knowing and

25    voluntary. The government responds by asserting that Miller has

26    waived his right to bring these claims and that his claims are

27    procedurally defaulted.

28


                                          2
     Case 3:15-cr-00047-HDM-WGC Document 50 Filed 12/08/20 Page 3 of 8


 1            As    part     of   his    plea,    Miller      “waive[d]         all    collateral

 2    challenges, including any claims under 28 U.S.C. § 2255, to his

 3    conviction,        sentence,       and   the       procedure      by    which    the    Court

 4    adjudicated guilt and imposed sentence, except non-waivable claims

 5    of ineffective assistance of counsel.” (ECF No. 26 at 15). Such

 6    “[a]n    unconditional         guilty    plea       waives    all      non-jurisdictional

 7    defenses and cures all antecedent constitutional defects, allowing

 8    only an attack on the voluntary and intelligent character of the

 9    plea.” United States v. Brizan, 709 F.3d 864, 866–67 (9th Cir.

10    2013); see also United States v. Espinoza, 816 Fed. App’x 82, 85

11    (9th Cir. June 1, 2020) (unpublished disposition) (unconditional

12    plea waiver precludes all Fifth and Sixth Amendment claims except

13    to   the      extent    they      contest   the      court’s      jurisdiction         or   the

14    voluntariness of the plea). Thus, except to the extent Miller

15    attacks the jurisdiction of the court, alleges that his plea was

16    not knowing and voluntary, or asserts ineffective assistance of

17    counsel, his claims are waived. 1

18            Miller’s       jurisdictional       argument         is   without       merit.      The

19    omission of an element from the indictment does not affect the

20    court’s jurisdiction. United States v. Cotton, 535 U.S. 625, 630

21    (2002); United States v. Ratigan, 351 F.3d 957, 962–63 (9th Cir.

22    2003); see also United States v. Burleson, 2020 WL 4218317, at *1

23    (July        23,   2020)       (unpublished         disposition)         (rejecting         the

24    defendant’s argument that omission of the Rehaif element deprived

25    the district court of jurisdiction); Espinoza, 2020 WL 2844542, at

26
      1 Miller asserts that his waiver was not valid because the omission of
27    the Rehaif element rendered his plea unknowing and involuntary. As more
      fully discussed infra, the court does not find this argument to be
28    persuasive.

                                                     3
     Case 3:15-cr-00047-HDM-WGC Document 50 Filed 12/08/20 Page 4 of 8


 1    *1 (same). Cf. United States v. Singh, 979 F.3d 697, 730 (9th Cir.

 2    2020) (on direct appeal, reviewing omission of Rehaif element from

 3    indictment for plain error).

 4          Miller’s claim that his plea was not knowing and voluntary is

 5    procedurally defaulted. “If a criminal defendant could have raised

 6    a claim of error on direct appeal but nonetheless failed to do so,

 7    he   must   demonstrate”        either    “cause    excusing     his    procedural

 8    default, and actual prejudice resulting from the claim of error,”

 9    United States v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993), or

10    that he is actually innocent of the offense, Bousley v. United

11    States, 523 U.S. 614, 622 (1998).

12          “[C]ause    for    a    procedural      default     on   appeal   ordinarily

13    requires a showing of some external impediment preventing counsel

14    from constructing or raising the claim.” Murray v. Carrier, 477

15    U.S. 478, 492 (1986). Actual prejudice “requires the petitioner to

16    establish ‘not merely that the errors at ... trial created a

17    possibility of prejudice, but that they worked to his actual and

18    substantial disadvantage, infecting his entire trial with error of

19    constitutional dimensions.’” Bradford v. Davis, 923 F.3d 599, 613

20    (9th Cir. 2019) (internal citation omitted).

21          Miller could have challenged the validity of his plea on

22    direct   appeal    but       did   not   do   so.   The    claim   is    therefore

23    procedurally defaulted. 2 It is unnecessary to resolve whether

24    2 Miller argues that his claims are not procedurally defaulted, relying
      on English v. United States, 42 F.3d 473, 479-81 (9th Cir. 1994). English
25    concluded that the defendants’ claim, which was based on new Supreme
      Court law, was not defaulted because no procedural rule required the
26    claim to be raised on direct appeal. The court finds Miller’s reliance
      on English unavailing. As a subsequent Ninth Circuit panel recognized:
27
            English was in fact careful to limit its holding to the state
28          of the law in 1989, which was relevant because of the

                                                4
     Case 3:15-cr-00047-HDM-WGC Document 50 Filed 12/08/20 Page 5 of 8


 1    Miller can demonstrate cause for the default, because even if he

 2    could, he cannot demonstrate prejudice. 3

 3           Miller committed the instant offense less than two years after

 4    his    release     from     a   46-month        bank    robbery   sentence.   Miller

 5    acknowledged in his plea agreement that he had been previously

 6    convicted     of    a     felony.    Even       more    importantly,   however,    he

 7    acknowledged during his plea colloquy both that he had a prior

 8    conviction and that he was aware at the time of his offense that

 9    he was not allowed to possess a firearm. In light of Miller’s

10    admissions that he knew he was a convicted felon and that he was

11    prohibited from possessing firearms, as well as his lengthy and

12    recent    prior    sentence,        the   court    is    not   persuaded   that   the

13    inclusion of the Rehaif element in these proceedings would have

14    changed Miller’s decision to plead guilty or that his plea was

15    involuntary as a result of the omission.

16           Miller appears to recognize as much and primarily argues

17    instead that the omission is structural error such that he is not

18    required to demonstrate prejudice to obtain relief.

19
20
             procedural posture of that case; as English itself noted, by
21           1994 the law might well have moved beyond the ‘rule violation’
             requirement it recognized. . . . We recognize that Bousley
22           (and our Johnson case before it) reflect the current state of
             the law: most claims are procedurally defaulted by both
23           federal and state prisoners in habeas proceedings when not
             raised on direct appeal, absent a showing of cause and
24           prejudice or actual innocence.
25    United States v. Braswell, 501 F.3d 1147, 1150 n.1 (9th Cir. 2007).
      However, even if, under English, the claims should not be considered
26    procedurally defaulted, the court would deny the motion on the
      independent basis that it is entirely without merit, for all the reasons
27    discussed herein.
28    3   Miller does not argue actual innocence.

                                                  5
     Case 3:15-cr-00047-HDM-WGC Document 50 Filed 12/08/20 Page 6 of 8


 1          “[C]ertain errors, termed structural errors, might affect

 2    substantial    rights    regardless    of    their   actual    impact     on   an

 3    appellant’s trial.” United States v. Marcus, 560 U.S. 258, 263

 4    (2010)   (internal      punctuation    and     citations     omitted).     Thus,

 5    structural error “warrant[s] habeas relief without a showing of

 6    specific prejudice.” United States v. Withers, 638 F.3d 1055, 1063–

 7    64 (9th Cir. 2011). “But structural errors are a very limited class

 8    of   errors   that   affect   the   framework    within    which   the    trial

 9    proceeds, such that it is often difficult to assess the effect of

10    the error.” Marcus, 560 U.S. at 263 (internal punctuation and

11    citations omitted). Cases in which the Supreme Court has found

12    structural error include total deprivation of counsel, lack of an

13    impartial trial judge, violation of the right to a public trial

14    and an erroneous reasonable-doubt instruction. See id. (discussing

15    cases). In contrast, errors that have been found to be non-

16    structural    include    where   the   court    instructed    on   an    invalid

17    alternative theory of guilt, gave an instruction omitting an

18    element of the offense, or erroneously instructed the jury on an

19    element. Id. at 264 (discussing cases).

20          The Ninth Circuit has not yet addressed whether omission of

21    the Rehaif element from the indictment or the plea colloquy is

22    structural error. But the Third, Fifth, Seventh, Eighth, and Tenth

23    Circuits have concluded it is not. United States v. Nasir, -- F.3d.

24    --, 2020 WL 7041357, at *19, n.30 (3d Cir. Dec. 1, 2020); United

25    States v. Coleman, 961 F.3d 1024, 1030 (8th Cir. 2020); United

26    States v. Payne, 964 F.3d 652, 657 (7th Cir. 2020); United States

27    v. Lavalais, 960 F.3d 180, 187 (5th Cir. 2020); United States v.

28    Trujillo, 960 F.3d 1196, 1207 (10th Cir. 2020); see also United


                                             6
     Case 3:15-cr-00047-HDM-WGC Document 50 Filed 12/08/20 Page 7 of 8


 1    States   v.   Watson,   820   Fed.   App’x   397,   400   (6th   Cir.   2020)

 2    (unpublished disposition). But see United States v. Gary, 954 F.3d

 3    194, 206 (4th Cir. 2020). The court agrees with the well-reasoned

 4    opinions of these several circuit courts, as well as the district

 5    courts that have addressed the issue, and concludes that a Rehaif

 6    error does not fall within the limited class of errors the Supreme

 7    Court has found to be structural. 4

 8         Finally, Miller asserts that that the Rehaif error deprived

 9    him of effective assistance of counsel in violation of the Sixth

10    Amendment. For the reasons already discussed, Miller has not shown

11    a reasonable likelihood of a different outcome had counsel been

12    aware of the Rehaif element. See Strickland v. Washington, 466

13    U.S. 668, 696 (1984). Accordingly, to the extent Miller raises a

14    claim of deprivation of effective assistance of counsel, that

15    claim, too, is without merit.

16         Accordingly, because the claims raised in Miller’s § 2255

17    motion are waived, procedurally defaulted and/or without merit, IT

18    IS THEREFORE ORDERED that the motion to vacate, set aside or

19    correct sentence (ECF No. 38) is hereby DENIED.

20

21

22
      4 The Ninth Circuit decisions cited by Miller are not to the contrary.
23    Each of these cases, and the cases on which they rely, held that defects
      in the indictment are structural error only if timely raised, and they
24    each explicitly recognized that if the objection to the indictment is
      not raised until direct appeal, it is subject to plain error review.
25    See, e.g., United States v. Du Bo, 186 F.3d 1177, 1179 & 1180 n.3 (9th
      Cir. 1999) (“We hold that, if properly challenged prior to trial, an
26    indictment's complete failure to recite an essential element of the
      charged offense is not a minor or technical flaw subject to harmless
27    error analysis, but a fatal flaw requiring dismissal of the indictment.
      . . . Untimely challenges to the sufficiency of an indictment are
28    reviewed under a more liberal standard.”).

                                            7
     Case 3:15-cr-00047-HDM-WGC Document 50 Filed 12/08/20 Page 8 of 8


 1         IT IS FURTHER ORDERED that Miller is DENIED a certificate of

 2    appealability, as jurists of reason would not find the court’s

 3    denial of the motion to be debatable or wrong.

 4         The Clerk of Court shall enter final judgment accordingly.

 5         IT IS SO ORDERED.

 6         DATED: This 8th day of December, 2020.
 7

 8                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                          8
